United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3967
                                   ___________

Farideh Richardson,                   *
personally and on behalf              *
of my children, Fraydoun              *
Soltani; Farhad Soltani &             * Appeal from the United States
Ladan Richardson,                     * District Court for the Western
                                      * District of Missouri.
            Appellant,                *
                                      * [UNPUBLISHED]
      v.                              *
                                      *
Michael J. Astrue, Commissioner of    *
Social Security,                      *
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: November 3, 2009
                                 Filed: December 11, 2009
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Farideh Richardson, on behalf of herself and her children, appeals the district
court’s1 dismissal of her pro se social security appeal for lack of subject matter


      1
      The Honorable Robert E. Larsen, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
jurisdiction based on failure to exhaust administrative remedies. We have carefully
reviewed the record de novo, see In Home Health, Inc. v. Shalala, 272 F.3d 554, 559
(8th Cir. 2001), and conclude that dismissal was proper for the reasons stated by the
district court. Accordingly, we affirm. We also deny the pending motions.

                       ______________________________




                                         -2-